Title: From James Madison to Robert G. Scott, 6 October 1824
From: Madison, James
To: Scott, Robert G.


        
          Dr. Sir
          Montpr. Ocr. 6. 1824
        
        I have just recd. your letter of Sepr. 27th. inviting me in behalf of the Volunteers of the State, to join them and other Citizens at Yorktown on the 19th. instant, in celebrating the event of which that is the anniversary, and in expressing the gratitude & affection due to Genl. Lafayette, whose presence with all the recollections awakened by it must give to the occasion a peculiar interest.
        I am very sensible of what I owe to the volunteers for their kind invitation, & should particularly regret the circumstances which disable me from complying with it, but for the opportunity in prospect of otherwise shewing how much my feelings are in harmony with the present gratulations every where poured out on one who has endeared himself to the

American people by such distinguished services, and intitled himself to the admiration & gratitude of the friends of liberty every where by his heroic & equal devotion to the rights of man, and the order of Society. Be pleased to accept Sir the expression of my particular respects.
      